Per Curiam.
The order directing that appellant pay to petitioner for her support $100 per month was not warranted by the evidence in the case. Petitioner, the daughter of appellant, is a married adult living with her husband. The primary obligation for petitioner’s support devolves not upon appellant, who is her mother, but upompetitioner’s husband who it appears is physically and mentally able to provide for her. Moreover, the evidence fails to establish that petitioner is unable to maintain herself or that she is likely to become a public charge.
We believe that in the conduct of the case the trial justice should not have limited the sessions to ten minutes each. The trial which should have been expeditiously completed was thereby prolonged for a period of more than two months. Witnesses, litigants and counsel were thus compelled to attend at court upon a great many different days. The interests of justice require the prompt dispatch of court business.
The order appealed from should be reversed and the petition dismissed.
Present — Mabtin, P. J., Townley, Unteemyeb, Cohn and Callahan, JJ.
Order unanimously reversed and the petition dismissed.